Case 2:18-mj-02881-DUTY Document 5 Filed 12/26/18 Page 1 of 2 Page |D #:674
Case 2:18-mj~02881-DUTY *SEALED* Document 2-1 *SEALED* Filed 10131!18 Page 1 of 2

 

 

 

 

Page |D #:421
Unlted State S D1 Strlct C ourt
CENTRAL l m DISTRICT OF CALIFORNIA
In the Matter of the Seizure of AMENDED
panama or nn¢rdmripom\ ¢fpmpmy ¢1- pumim m h¢ sam} SEIZURE WARRANT
ANY AND ALL FUNDS IN USAA SAviNGs CASE NUMBER: 22 l S_MHSS]

BANK ACCOUNTS #0213582155,
#0213582058, #02]3582]71, AND #021358150?

TO: United States Postal Service ¢USPIS[ and any Authorized Officer of the United States, AHidavit(s) having been made before
me by POSTAL INSPEC'I`OR LYNDON A. VERSOZA who has reason to believe that in the Western District of Texas there is now

certain property which is subject to forfeiture to the United States, namely (describe the property to be seized)

Any and All Funds in USAA Savings Bank Accounts #0213582155, #0213582058, #021358217], And

#02 l 35 8 l 507
Which is [mle one arm basesfor seizure under Unilted States Code]
subject to seizure and forfeiture under 18 U.S.C. § 981 (a){ 1)(A) and (C)

concerning a violation of Title 18 United States Code, Sections 1952, 1956, and 1957.

l am satisfied that the aflidavit(s) and any recorded testimony establish probable cause to believe that the property so described is subject

to seizure and that grounds exist for the issuance of this seizure warrant.

USAA Savings Bank is ordered to deliver said hinds immediately and forthwith upon presentation of this warrant to the law

enforcement agent serving the warrant, in the form of a cashier`s check made payable to the United States Postal Service.

YOU ARE HEREBY COMMANDED to seize within 14 days the property specified, serving this warrant and making the seizure in the
daytime - 6:00 A.M. to 10:00 P.M., leaving a copy of this warrant and receipt for the property seized, and prepare a written inventory

of the property seized and promptly return this warrant to the undersigned judicial officer as required by law.

 

 

 

 

lo"z)l"'l 6 Q 1151 ?YY\ Los Angeles, Califomia
Date and Time Issued City and State
Hon. ROZELI..A A. OLIVER. U.S. MagLs’ trate Judge &‘O"QQ’\_“
Na me and Title of Judieial Officer Signature of Judicial Offieer

JOHN .}. KUCERAfsmh

 

Case 2:18-mj-O2881-DUTY Document 5 Filed 12/26/18 Page 2 of 2 Page |D #:675

Case 2118-rnj-02881-DUTY *SEALED* Document 2»1 *SEALED* Filed lO;'Sl/lB Page 2 of 2
Page |D #:422

ii RETURN
l)A'nz AND mrs wARnANr ExEcUTED coPY or wARsAN'r AND RECEIPT ron irons I,Brr
win-1

Record.(f C@..r)(»/m CUM»¢)
I€(cQO~$`Zt d$"7:'7 0

 

 

li/€/Zolz’ Il/f'/zow

INVENTORY MADE l'N THE PRESENCE OF

&)Oc ”fi"‘\

INVEN'IURY OF PROPERTY SElZED PURSUANT TO TI'IE WARRANT
@M wool To‘t'¢-!""j ii 7'f'U/ /éq “7 6
X 507 sr guzz,m.z'?

JC` 105-g ii l}S-OZ'_;€Z'-?‘*,“r
o zlr'>’¢ J/,HfL,OS">"-“f

z 32/71 riger OOW'

 

 

 

 

 

 

 

 
     
   

(Dl'

 

 

CERTLFICATION

1 declare under penatg) of perjury that l am an oj?cer who executed this warrant and that this inventory is correct and witt be
returned through a filing with the Clerk’s Q@‘x`ce.

/// §//zw QZ»~

Exeeatr`ng O_j‘icer ’.s' Sigrratare

@'c%»- 7£1 §pe@{¢./ /4§¢/)%

Prfnted Name and Tr'tfe '

 

 

 

 

 

